DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a) as being anticipated by Breese (WO 2008/096148).  Breese discloses, in figs. 1-11, a coaxial container for dispensing a tubular product comprising: an inner tube 12 connected to a rotating base 50 allowing the inner tube and the rotating base to rotate relatively, two opposite positions on a surface of the inner tube
 provided with an L-shaped sliding channel 18, 20; a filling seat 14 inserted in the inner tube and having two convex shafts 22 respectively at opposite positions engaging with the sliding channels, the filling seat capable of vertical movement along the sliding channels; the inner tube being covered by a sleeve 26, the sleeve provided with a spiral groove 36 on an inner surface, the two


vertical movement; and wherein: a plurality of elastic latches 54 are arranged in a full circle and disposed on a bottom portion of the inner tube connected to the rotating base, each elastic latch has a harder and thicker first potion 54a and a softer and thinner second
potion 54b, and the first potion of the elastic latch is capable of making contact with the inner tube;
 wherein the sleeve is configured to match a cover 40.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a) as being anticipated by Susini et al. (5,096,318).  Susini et al. disclose, in figs. 1-19, a coaxial container for dispensing a tubular product comprising: an inner tube 4 connected to a rotating base 13 allowing the inner tube and the rotating base to rotate relatively, two opposite positions on a surface of the inner tube
 provided with an L-shaped sliding channel 3; a filling seat 1 inserted in the inner tube and having two convex shafts 2 respectively at opposite positions engaging with the sliding channels, the filling seat capable of vertical movement along the sliding channels; the inner tube being covered by a sleeve 6, the sleeve provided with a spiral groove 5a on an inner surface, the two
 convex shafts of the filling seat respectively passing through the sliding channels and engaging with the spiral groove; wherein with the rotation of the rotating base, the filling seat is driven by the spiral groove to cause
vertical movement; and wherein: a plurality of elastic latches 10, 10a are arranged in a full circle and disposed on a bottom portion of the inner tube connected to the rotating base, each elastic latch has a harder and thicker first potion 10a and a softer and thinner second
potion 9a, and the first potion of the elastic latch is capable of making contact with the inner tube;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        February 23, 2022